Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Response to Amendments
The amendment and response  filed on September 14, 2022, to  the Non-Final Office Action dated June 14, 2022 has been entered.  Claims 1-3 and 5-6  are amended; claims 7-18 have been added.    Claims 1 - 18 are pending in this application.      
                                                            Response to Arguments             
Applicant’s arguments and amendments, see pages 10-12, filed September 14, 2022, with respect to the 35 U.S.C. § 103 rejection based on Lathrop (US-20170219364-A1)  and Katzer (US-20100312466-A1) have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-6  has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.
                                      Claim Objection
Claim 13 is  objected to because of the following informalities:  At Claim 13, line 2, the term “because” should be changed to  “cause”.  Appropriate correction is required.
                                               Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karl Iagnemma (US-20170356751-A1)(“Iagnemma”) and Boies et al (US-20020120396-A1)(“Boies”).
As per claim1, Iagnemma discloses an autonomous vehicle (Figure 3) comprising:
 one or more sensors for detecting an object in an environment surrounding the autonomous vehicle (Iagnemma at Figure 3, sensors 40, and Para. [0022]: “sensors 40 of the following types are commonly available on vehicles that have a driver assistance capability or a highly automated driving capability (e.g., an autonomous vehicle): Sensors able to measure properties of the vehicle's environment”.); and
 a vehicle computing system comprising one or more processors (Iagnemma at Para. [0022] which discloses that “Data 42 from such sensors can be processed 44 to yield “data products” 46, e.g., information about the type, position, velocity, and estimated future motion of other vehicles, pedestrians, cyclists, scooters, carriages, carts, animals, and other moving objects.”), wherein the vehicle computing system is programmed or configured (Iagnemma at Figure 3, computational units and memory units, and  Para. [0041] discloses:” Autonomous vehicles generally aim to follow the trajectory provided by a motion planning process with a high degree of precision by employing a motion control process. Motion control processes compute a set of control inputs (i.e., steering, brake, and throttle inputs) based on analysis of the current and predicted deviation from a desired trajectory and other factors.”) to:
 receive canonical route data associated with  a canonical route (Iagnemma at Figure 1 and  at Para. [0005] discloses receiving data and route: “Given a desired goal position, a routing algorithm 20 determines a route 14 through the environment from the vehicle's current position 16 to the goal position 12. We sometimes call this process “route planning.” In some implementations, a route is a series of connected segments of roads, streets, and highways (which we sometimes refer to as road segments or simply segments)”.),  the canonical route  comprising at least one roadway connected with another roadway of a plurality of roadways in a geographic location that satisfies at least one route optimization function derived based on trip data associated with a plurality of trips executed by a plurality of autonomous vehicles (Iagnemma at Para. [0006] which discloses: “Road network information typically is a digital representation of the structure, type, connectivity, and other relevant information about the road network. A road network is typically represented as a series of connected road segments. The road network information, in addition to identifying connectivity between road segments, may contain additional information about the physical and conceptual properties of each road segment, including but not limited to the geographic location, road name or number, road length and width, speed limit, direction of travel, lane edge boundary type, and any special information about a road segment such as whether it is a bus lane, whether it is a right-turn only or left-turn only lane, whether it is part of a highway, minor road, or dirt road, whether the road segment allows parking or standing, and other properties.”), each trip of the plurality of trips describing a traversal of a portion of the plurality of roadways in a geographic location by  an autonomous vehicle of the plurality of autonomous vehicles (Iagnemma at Para. [0080] discloses : “validation of road segments and routes (or determination of inability to travel safely or robustly) could be based on successful experimental travel (or simulated travel) by an autonomous vehicle at a level of road features such as streets or at a lane level within a given road feature. A routing algorithm could make use of such information by considering only validated autonomous driving routes when determining an optimal route between the ego vehicle's current position and a goal position.”) ,
Iagnemma does not disclose but Boies discloses  the at least one route optimization function comprising a trip optimization function to optimize a number of trips from the plurality of trips that are covered by the canonical route (Boies discloses that at least one route, comprising a collection of  segments or legs, compiled from historical trip data obtained from “historical data suppliers 108-112 and the vehicle historical data are correlated to identify characteristics of the various predefined legs.” See Para. [0025].  Boies in Para. [0030] discloses that “the various characteristics for each leg, as identified by the compiled historical information, may be given scores and the total score for each leg of a route summed together to obtain an overall total score for the route.”  Further, Boies discloses scoring, i.e., optimizing, the plurality of legs “by the current situation parameters and the criteria entered by the user of the vehicle for identifying an optimum route.”).
In this way, Boies discloses deriving a route comprising a plurality of segments   from a collection of historical data (plurality of trips) for navigating a vehicle from a starting location to a destination.  Like Iagnemma, Boies discloses using a computing system that compiles and analyzes historical data (trips) to determine characteristics for all possible routes, and legs of each possible route, between a start and finish point that can be further optimized by including preferences of a user and experiences of other travelers. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route planning for autonomous vehicle of  Iagnemma to include determining optimum routing of vehicles based on historical information as well as user preferences and current travel conditions of Boies, since the ability to comprehensively and effectively address various conditions encountered by vehicles leads to better matching of traffic flow with the control state of the vehicle. Those in the art would be motivated to combine the calculating of alternate route using traffic data of Iagnemma with the route driving planner of Boies, since Boies states, in Para. [0007], that such a modification would result in an increase and a more useful driving system that take into consideration the environmental and temporal conditions that may influence the determination of an optimum route.
 control travel of the autonomous vehicle based on sensor data from the one or more sensors and the canonical route data associated with the  canonical route (Iagnemma at Figures 1 & 2 and Para. [0007] discloses: “the one optimal route may simply be provided to a vehicle trajectory planning and control module 28, which has the function of guiding the vehicle toward the goal (we sometimes refer to the goal position or simply as the goal) along the optimal route.”).  
As per claim 2,  Iagnemma and Boies disclose an autonomous vehicle, wherein the trip data comprises at least one of the following:
 a number of interventions associated with the plurality of trips  by the  plurality of autonomous vehicles (Iagnemma at Para. [0067]: “Road network information may contain, or be augmented to include via real time mapping service providers or another input, or by the autonomous vehicle of interest or any other vehicle in a fleet of autonomous vehicles, information regarding … undesirable driving performance, potentially due to high scenario traffic or pedestrian density, occlusion from static objects, traffic junction complexity, or other factors.”);
 a number of hazards associated with the plurality of trips ( Iagnemma at  Para. [0085]: “a road design tool or process may be able to alert a user when the user has designed a hazardous road segments, intersection, or route and thereby deter construction of such road segment, intersection, or route, and potentially also suggest improved designs of the road segment, intersection, or route.”); or
 any combination thereof (Iagnemma at Para. [0055], “Locations of Roadworks and Traffic Accidents”; Para. [0057], “Locations of Rough Road Features”; Para. [0063], “Locations of Road Features having Illegible, Eroded, Incomprehensible, Poorly Maintained or Positioned Markings, Signage, or Signals”; and Para. [0066], “Locations of Road Features having Poor Prior Driving Performance by the Autonomous Vehicle or another Autonomous Vehicle”.  
As per claim 3,  Iagnemma and Boies disclose an autonomous vehicle, wherein the vehicle computing system is further programmed or configured to:
 receive the trip data associated with the plurality of trips  by the  plurality of autonomous vehicles (Iagnemma at Figure 10, illustrates the vehicle receiving historical data from a database or cloud service, and in Para. [0018] disclosing that “example of the physical locations of sensors and software processes in a vehicle and at a cloud-based server and database is shown in FIGS. 3 and 10.”);
 generate the  canonical route based on the trip data (Iagnemma at Para. [0005]: “a routing algorithm 20 determines a route 14 through the environment from the vehicle's current position 16 to the goal position 12. We sometimes call this process “route planning.” In some implementations, a route is a series of connected segments of roads, streets, and highways (which we sometimes refer to as road segments or simply segments).”);
 provide the canonical route data associated with the  canonical route (Iagnemma at Para. [0022]: “sensors 40 of the following types are commonly available on vehicles that have a driver assistance capability or a highly automated driving capability (e.g., an autonomous vehicle): Sensors able to measure properties of the vehicle's environment including but not limited to, e.g., LIDAR, RADAR, monocular or stereo video cameras in the visible light, infrared, or thermal spectra, ultrasonic sensors, time-of-flight (TOF) depth sensors, as well as temperature and rain sensors, and combinations of them. Data 42 from such sensors can be processed 44 to yield “data products” 46, e.g., information about the type, position, velocity, and estimated future motion of other vehicles, pedestrians, cyclists, scooters, carriages, carts, animals, and other moving objects.”); and
 control travel of the autonomous vehicle based on sensor data from the one or more sensors and the canonical route data associated with the  canonical route (Iagnemma at Figures 1 & 2 and Para. [0007] discloses: “the one optimal route may simply be provided to a vehicle trajectory planning and control module 28, which has the function of guiding the vehicle toward the goal (we sometimes refer to the goal position or simply as the goal) along the optimal route.”).  
As per claim 4,  Iagnemma and Boies disclose an autonomous vehicle, wherein the vehicle computing system is further programmed or configured to:
 receive map data associated with a map of the geographic location (Iagnemma at Figure 10, map data, and Para. [0006]: “road network information, in addition to identifying connectivity between road segments, may contain additional information about the physical and conceptual properties of each road segment, including but not limited to the geographic location, road name or number, road length and width, speed limit, direction of travel, lane edge boundary type, and any special information about a road segment such as whether it is a bus lane, whether it is a right-turn only or left-turn only lane, whether it is part of a highway, minor road, or dirt road, whether the road segment allows parking or standing, and other properties.”); and
determine the plurality of roadways in the geographic location based on the map data and autonomy criteria, wherein the autonomy criteria is associated with an indication of whether the autonomous vehicle can travel on the plurality of roadways (Iagnemma at Figure 10, Map data and historical data, and Para. [0045]: “route planning process aims to exclude candidate routes that include road features that can be determined to be not safely navigable by an autonomous vehicle. For this purpose the route planning process can usefully consider sources of information that are specifically relevant to autonomous vehicles, including information about characteristics of road features such as spatial characteristics, orientation, surface characteristics, and others. Generally, such information would be used to avoid routing the autonomous vehicle through areas of the road network that would be difficult or impossible for the vehicle to navigate at a required level of performance or safety.”).  
As per claim 7, Iagnemma discloses a method of controlling autonomous vehicle , comprising:
 receiving, by a vehicle computing system of the autonomous vehicle, canonical route data associated with a canonical route (Iagnemma at Figure 1 and  at Para. [0005] discloses receiving data and route: “Given a desired goal position, a routing algorithm 20 determines a route 14 through the environment from the vehicle's current position 16 to the goal position 12. We sometimes call this process “route planning.” In some implementations, a route is a series of connected segments of roads, streets, and highways (which we sometimes refer to as road segments or simply segments)”.), the canonical route comprising at least one roadway connected with another roadway of a plurality of roadways in a geographic location, the canonical route satisfying at least one route optimization function derived based on trip data associated with a plurality of trips executed by a plurality of autonomous vehicles (Iagnemma at Para. [0006] which discloses: “Road network information typically is a digital representation of the structure, type, connectivity, and other relevant information about the road network. A road network is typically represented as a series of connected road segments. The road network information, in addition to identifying connectivity between road segments, may contain additional information about the physical and conceptual properties of each road segment, including but not limited to the geographic location, road name or number, road length and width, speed limit, direction of travel, lane edge boundary type, and any special information about a road segment such as whether it is a bus lane, whether it is a right-turn only or left-turn only lane, whether it is part of a highway, minor road, or dirt road, whether the road segment allows parking or standing, and other properties.”), each trip of the plurality of trips describing a traversal of a portion of the plurality of roadways in the geographic location by an autonomous vehicle of the plurality of autonomous vehicles (Iagnemma at Para. [0080] discloses : “validation of road segments and routes (or determination of inability to travel safely or robustly) could be based on successful experimental travel (or simulated travel) by an autonomous vehicle at a level of road features such as streets or at a lane level within a given road feature. A routing algorithm could make use of such information by considering only validated autonomous driving routes when determining an optimal route between the ego vehicle's current position and a goal position.”). 
Iagnemma does not disclose but Boies discloses  the at least one route optimization function comprising a trip optimization function to optimize a number of trips from the plurality of trips that are covered by the canonical route (Boies discloses that at least one route, comprising a collection of  segments or legs, compiled from historical trip data obtained from “historical data suppliers 108-112 and the vehicle historical data are correlated to identify characteristics of the various predefined legs.” See Para. [0025].  Boies in Para. [0030] discloses that “the various characteristics for each leg, as identified by the compiled historical information, may be given scores and the total score for each leg of a route summed together to obtain an overall total score for the route.”  Further, Boies discloses scoring, i.e., optimizing, the plurality of legs “by the current situation parameters and the criteria entered by the user of the vehicle for identifying an optimum route.”).
In this way, Boies discloses deriving a route comprising a plurality of segments   from a collection of historical data (plurality of trips) for navigating a vehicle from a starting location to a destination.  Like Iagnemma, Boies discloses using a computing system that compiles and analyzes historical data (trips) to determine characteristics for all possible routes, and legs of each possible route, between a start and finish point that can be further optimized by including preferences of a user and experiences of other travelers. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route planning for autonomous vehicle of  Iagnemma to include determining optimum routing of vehicles based on historical information as well as user preferences and current travel conditions of Boies, since the ability to comprehensively and effectively address various conditions encountered by vehicles leads to better matching of traffic flow with the control state of the vehicle. Those in the art would be motivated to combine the calculating of alternate route using traffic data of Iagnemma with the route driving planner of Boies, since Boies states, in Para. [0007], that such a modification would result in an increase and a more useful driving system that take into consideration the environmental and temporal conditions that may influence the determination of an optimum route.
controlling, by the vehicle computing system, travel of the autonomous vehicle, the controlling being based on sensor data from one or more sensors of the autonomous vehicle and the canonical route data associated with the canonical route (Iagnemma at Figures 1 & 2 and Para. [0007] discloses: “the one optimal route may simply be provided to a vehicle trajectory planning and control module 28, which has the function of guiding the vehicle toward the goal (we sometimes refer to the goal position or simply as the goal) along the optimal route.”).  
As per claim 8,  Iagnemma and Boies disclose a method, wherein the trip data comprises at least one of the following:
 a number of interventions associated with the plurality of trips  by the  plurality of autonomous vehicles (Iagnemma at Para. [0067]: “Road network information may contain, or be augmented to include via real time mapping service providers or another input, or by the autonomous vehicle of interest or any other vehicle in a fleet of autonomous vehicles, information regarding … undesirable driving performance, potentially due to high scenario traffic or pedestrian density, occlusion from static objects, traffic junction complexity, or other factors.”);
 a number of hazards associated with the plurality of trips ( Iagnemma at  Para. [0085]: “a road design tool or process may be able to alert a user when the user has designed a hazardous road segments, intersection, or route and thereby deter construction of such road segment, intersection, or route, and potentially also suggest improved designs of the road segment, intersection, or route.”); or
 any combination thereof (Iagnemma at Para. [0055], “Locations of Roadworks and Traffic Accidents”; Para. [0057], “Locations of Rough Road Features”; Para. [0063], “Locations of Road Features having Illegible, Eroded, Incomprehensible, Poorly Maintained or Positioned Markings, Signage, or Signals”; and Para. [0066], “Locations of Road Features having Poor Prior Driving Performance by the Autonomous Vehicle or another Autonomous Vehicle”.  
  As per claim 9,  Iagnemma and Boies disclose a method, further comprising:
 receive the trip data associated with the plurality of trips  by the  plurality of autonomous vehicles (Iagnemma at Figure 10, illustrates the vehicle receiving historical data from a database or cloud service, and in Para. [0018] disclosing that “example of the physical locations of sensors and software processes in a vehicle and at a cloud-based server and database is shown in FIGS. 3 and 10.”);
 generate the  canonical route based on the trip data (Iagnemma at Para. [0005]: “a routing algorithm 20 determines a route 14 through the environment from the vehicle's current position 16 to the goal position 12. We sometimes call this process “route planning.” In some implementations, a route is a series of connected segments of roads, streets, and highways (which we sometimes refer to as road segments or simply segments).”);
 provide the canonical route data associated with the  canonical route (Iagnemma at Para. [0022]: “sensors 40 of the following types are commonly available on vehicles that have a driver assistance capability or a highly automated driving capability (e.g., an autonomous vehicle): Sensors able to measure properties of the vehicle's environment including but not limited to, e.g., LIDAR, RADAR, monocular or stereo video cameras in the visible light, infrared, or thermal spectra, ultrasonic sensors, time-of-flight (TOF) depth sensors, as well as temperature and rain sensors, and combinations of them. Data 42 from such sensors can be processed 44 to yield “data products” 46, e.g., information about the type, position, velocity, and estimated future motion of other vehicles, pedestrians, cyclists, scooters, carriages, carts, animals, and other moving objects.”); and
 control travel of the autonomous vehicle based on sensor data from the one or more sensors and the canonical route data associated with the  canonical route (Iagnemma at Figures 1 & 2 and Para. [0007] discloses: “the one optimal route may simply be provided to a vehicle trajectory planning and control module 28, which has the function of guiding the vehicle toward the goal (we sometimes refer to the goal position or simply as the goal) along the optimal route.”).  
As per claim 10,  Iagnemma and Boies disclose a method, further comprising:
 receive map data associated with a map of the geographic location (Iagnemma at Figure 10, map data, and Para. [0006]: “road network information, in addition to identifying connectivity between road segments, may contain additional information about the physical and conceptual properties of each road segment, including but not limited to the geographic location, road name or number, road length and width, speed limit, direction of travel, lane edge boundary type, and any special information about a road segment such as whether it is a bus lane, whether it is a right-turn only or left-turn only lane, whether it is part of a highway, minor road, or dirt road, whether the road segment allows parking or standing, and other properties.”); and
determine the plurality of roadways in the geographic location based on the map data and autonomy criteria, wherein the autonomy criteria is associated with an indication of whether the autonomous vehicle can travel on the plurality of roadways (Iagnemma at Figure 10, Map data and historical data, and Para. [0045]: “route planning process aims to exclude candidate routes that include road features that can be determined to be not safely navigable by an autonomous vehicle. For this purpose the route planning process can usefully consider sources of information that are specifically relevant to autonomous vehicles, including information about characteristics of road features such as spatial characteristics, orientation, surface characteristics, and others. Generally, such information would be used to avoid routing the autonomous vehicle through areas of the road network that would be difficult or impossible for the vehicle to navigate at a required level of performance or safety.”).  
As per claim 13, Iagnemma discloses non-transitory computer-readable medium comprising instructions thereon that, when executed by at least one processor, because the at least one processor to perform operations (Figure 10, memory units and computational unit.) comprising:
receiving, by a vehicle computing system of the autonomous vehicle, canonical route data associated with a canonical route (Iagnemma at Figure 1 and  at Para. [0005] discloses receiving data and route: “Given a desired goal position, a routing algorithm 20 determines a route 14 through the environment from the vehicle's current position 16 to the goal position 12. We sometimes call this process “route planning.” In some implementations, a route is a series of connected segments of roads, streets, and highways (which we sometimes refer to as road segments or simply segments)”.), the canonical route comprising at least one roadway connected with another roadway of a plurality of roadways in a geographic location, the canonical route satisfying at least one route optimization function derived based on trip data associated with a plurality of trips executed by a plurality of autonomous vehicles (Iagnemma at Para. [0006] which discloses: “Road network information typically is a digital representation of the structure, type, connectivity, and other relevant information about the road network. A road network is typically represented as a series of connected road segments. The road network information, in addition to identifying connectivity between road segments, may contain additional information about the physical and conceptual properties of each road segment, including but not limited to the geographic location, road name or number, road length and width, speed limit, direction of travel, lane edge boundary type, and any special information about a road segment such as whether it is a bus lane, whether it is a right-turn only or left-turn only lane, whether it is part of a highway, minor road, or dirt road, whether the road segment allows parking or standing, and other properties.”), each trip of the plurality of trips describing a traversal of a portion of the plurality of roadways in the geographic location by an autonomous vehicle of the plurality of autonomous vehicles (Iagnemma at Para. [0080] discloses : “validation of road segments and routes (or determination of inability to travel safely or robustly) could be based on successful experimental travel (or simulated travel) by an autonomous vehicle at a level of road features such as streets or at a lane level within a given road feature. A routing algorithm could make use of such information by considering only validated autonomous driving routes when determining an optimal route between the ego vehicle's current position and a goal position.”). 
Iagnemma does not disclose but Boies discloses  the at least one route optimization function comprising a trip optimization function to optimize a number of trips from the plurality of trips that are covered by the canonical route (Boies discloses that at least one route, comprising a collection of  segments or legs, compiled from historical trip data obtained from “historical data suppliers 108-112 and the vehicle historical data are correlated to identify characteristics of the various predefined legs.” See Para. [0025].  Boies in Para. [0030] discloses that “the various characteristics for each leg, as identified by the compiled historical information, may be given scores and the total score for each leg of a route summed together to obtain an overall total score for the route.”  Further, Boies discloses scoring, i.e., optimizing, the plurality of legs “by the current situation parameters and the criteria entered by the user of the vehicle for identifying an optimum route.”).
In this way, Boies discloses deriving a route comprising a plurality of segments   from a collection of historical data (plurality of trips) for navigating a vehicle from a starting location to a destination.  Like Iagnemma, Boies discloses using a computing system that compiles and analyzes historical data (trips) to determine characteristics for all possible routes, and legs of each possible route, between a start and finish point that can be further optimized by including preferences of a user and experiences of other travelers. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route planning for autonomous vehicle of  Iagnemma to include determining optimum routing of vehicles based on historical information as well as user preferences and current travel conditions of Boies, since the ability to comprehensively and effectively address various conditions encountered by vehicles leads to better matching of traffic flow with the control state of the vehicle. Those in the art would be motivated to combine the calculating of alternate route using traffic data of Iagnemma with the route driving planner of Boies, since Boies states, in Para. [0007], that such a modification would result in an increase and a more useful driving system that take into consideration the environmental and temporal conditions that may influence the determination of an optimum route.
controlling, by the vehicle computing system, travel of the autonomous vehicle, the controlling being based on sensor data from one or more sensors of the autonomous vehicle and the canonical route data associated with the canonical route (Iagnemma at Figures 1 & 2 and Para. [0007] discloses: “the one optimal route may simply be provided to a vehicle trajectory planning and control module 28, which has the function of guiding the vehicle toward the goal (we sometimes refer to the goal position or simply as the goal) along the optimal route.”).  
As per claim 14, Iagnemma and Boies disclose a medium, wherein the trip data comprises at least one of the following:
 a number of interventions associated with the plurality of trips  by the  plurality of autonomous vehicles (Iagnemma at Para. [0067]: “Road network information may contain, or be augmented to include via real time mapping service providers or another input, or by the autonomous vehicle of interest or any other vehicle in a fleet of autonomous vehicles, information regarding … undesirable driving performance, potentially due to high scenario traffic or pedestrian density, occlusion from static objects, traffic junction complexity, or other factors.”);
 a number of hazards associated with the plurality of trips ( Iagnemma at  Para. [0085]: “a road design tool or process may be able to alert a user when the user has designed a hazardous road segments, intersection, or route and thereby deter construction of such road segment, intersection, or route, and potentially also suggest improved designs of the road segment, intersection, or route.”); or
 any combination thereof (Iagnemma at Para. [0055], “Locations of Roadworks and Traffic Accidents”; Para. [0057], “Locations of Rough Road Features”; Para. [0063], “Locations of Road Features having Illegible, Eroded, Incomprehensible, Poorly Maintained or Positioned Markings, Signage, or Signals”; and Para. [0066], “Locations of Road Features having Poor Prior Driving Performance by the Autonomous Vehicle or another Autonomous Vehicle”.  
As per claim 15, Iagnemma and Boies disclose a medium, the operations further comprising:
 receive the trip data associated with the plurality of trips  by the  plurality of autonomous vehicles (Iagnemma at Figure 10, illustrates the vehicle receiving historical data from a database or cloud service, and in Para. [0018] disclosing that “example of the physical locations of sensors and software processes in a vehicle and at a cloud-based server and database is shown in FIGS. 3 and 10.”);
 generate the  canonical route based on the trip data (Iagnemma at Para. [0005]: “a routing algorithm 20 determines a route 14 through the environment from the vehicle's current position 16 to the goal position 12. We sometimes call this process “route planning.” In some implementations, a route is a series of connected segments of roads, streets, and highways (which we sometimes refer to as road segments or simply segments).”);
 provide the canonical route data associated with the  canonical route (Iagnemma at Para. [0022]: “sensors 40 of the following types are commonly available on vehicles that have a driver assistance capability or a highly automated driving capability (e.g., an autonomous vehicle): Sensors able to measure properties of the vehicle's environment including but not limited to, e.g., LIDAR, RADAR, monocular or stereo video cameras in the visible light, infrared, or thermal spectra, ultrasonic sensors, time-of-flight (TOF) depth sensors, as well as temperature and rain sensors, and combinations of them. Data 42 from such sensors can be processed 44 to yield “data products” 46, e.g., information about the type, position, velocity, and estimated future motion of other vehicles, pedestrians, cyclists, scooters, carriages, carts, animals, and other moving objects.”); and
 control travel of the autonomous vehicle based on sensor data from the one or more sensors and the canonical route data associated with the  canonical route (Iagnemma at Figures 1 & 2 and Para. [0007] discloses: “the one optimal route may simply be provided to a vehicle trajectory planning and control module 28, which has the function of guiding the vehicle toward the goal (we sometimes refer to the goal position or simply as the goal) along the optimal route.”).  
As per claim 16, Iagnemma and Boies disclose a medium, the operations further comprising:
 receive map data associated with a map of the geographic location (Iagnemma at Figure 10, map data, and Para. [0006]: “road network information, in addition to identifying connectivity between road segments, may contain additional information about the physical and conceptual properties of each road segment, including but not limited to the geographic location, road name or number, road length and width, speed limit, direction of travel, lane edge boundary type, and any special information about a road segment such as whether it is a bus lane, whether it is a right-turn only or left-turn only lane, whether it is part of a highway, minor road, or dirt road, whether the road segment allows parking or standing, and other properties.”); and
determine the plurality of roadways in the geographic location based on the map data and autonomy criteria, wherein the autonomy criteria is associated with an indication of whether the autonomous vehicle can travel on the plurality of roadways (Iagnemma at Figure 10, Map data and historical data, and Para. [0045]: “route planning process aims to exclude candidate routes that include road features that can be determined to be not safely navigable by an autonomous vehicle. For this purpose the route planning process can usefully consider sources of information that are specifically relevant to autonomous vehicles, including information about characteristics of road features such as spatial characteristics, orientation, surface characteristics, and others. Generally, such information would be used to avoid routing the autonomous vehicle through areas of the road network that would be difficult or impossible for the vehicle to navigate at a required level of performance or safety.”).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma and Boies as applied to claim 1 above, and further in view of Hussain et al (US-20050216182-A1)(“Hussain”).
As per claim 5, Iagnemma and Boies disclose an autonomous vehicle, wherein the vehicle computing system is further programmed or configured to:
 determine a subset of roadways of the plurality of roadways associated with trip data that satisfies a threshold value, wherein each roadway of the subset of roadways must be traversed in a route (Iagnemma at Figure 1 and Para. [0007] which discloses “Identification of the best, or optimal, route 14 from among the candidate routes is generally accomplished by employing algorithms …  that identify a route that minimizes a specified cost. This cost is typically a function of one or more criteria, often including the distance traveled along a candidate route, the expected time to travel along the candidate route when considering speed limits, traffic conditions, and other factors. ;
Iagnemma and Boies disclose do not explicitly disclose determine a shortest path, determine a shortest route, and determine a shortest route in the plurality of roadways.
Hussain in the same field of endeavor discloses a system and method for vehicle routing and path planning that employs a multi-objective optimization algorithm programmed to find the shortest path between road points, shortest path between mission goals, and constraints such as time, hazards, and the like. See Abstract, and Figures 2(a) & 5.
In Particular, Hussain discloses determine a shortest path between each pair of roadways of the subset of roadways (Hussain at Para. [0057] “obtains the shortest road path between those road points.”);
 determine a shortest route in the subset of roadways that includes each roadway of the subset of roadways (Hussein at Para. [0090] “the shortest routes between key locations are occasionally recomputed to accommodate new information”);
 determine a shortest route in the plurality of roadways based on an order of the subset of roadways in the shortest route of the subset of roadways and the shortest path between each pair of roadways in the subset of roadways (Hussain at Para. [0059]: “Rather than simply looking up a shortest path between two mission goals, which may be a tactically poor choice, an embodiment of the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies to include the routing and path planning for vehicle of Hussein in order to generate a route which optimizes multiple criteria. 
Those in the art would be motivated to combine the  routing and path planning for vehicle of Hussein with the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies because the ability to provide and maintain a route that is optimized for multiple criteria would be  able to  “adapt the solution dynamically to a changing environment and a time-dependent mission goal landscape”. Hussein at Para. [0034]
wherein the canonical route comprises roadways in the shortest route in the plurality of roadways (Boies at Para. [0064] discloses: “After taking into consideration the various characteristics of the legs of the possible routes, other criteria, such as shortest path between the start point and the end point, shortest travel time, and the like may be used to select between the possible routes. Thus, the route denoted by the heavy dark line may be selected as the optimum route for travel between the start and end points.).  
As per claim 6, Iagnemma and Boies disclose an autonomous vehicle, wherein the vehicle computing system is further to:
  determine a trimmed set of roadways of the plurality of roadways associated with trip data that satisfies a threshold value, wherein each roadway of the trimmed set of roadways must not be traversed in a route (Iagnemma at Para. [0010] discloses removing/trimming from consideration “road feature or road segment or route is eliminated from consideration if the computer has determined that the road feature or road segment or route cannot be safely or robustly traveled by the autonomous vehicle. The determination is based on analysis of performance of the autonomous vehicle.);
 determine a subset of roadways based on the trimmed set of roadways, wherein the subset of roadways comprises a largest strongly connected set of roadways remaining after removing the trimmed set of roadways from the plurality of roadways (Iagnemma at Para. [0007] discloses “optimal, route 14 from among the candidate routes is generally accomplished by employing algorithms (such as A*, D*, Dijkstra's algorithm, and others) that identify a route that minimizes a specified cost. This cost is typically a function of one or more criteria, often including the distance traveled along a candidate route, the expected time to travel along the candidate route when considering speed limits, traffic conditions, and other factors.”);
Iagnemma and Boies do not explicitly disclose determine a shortest path, determine a shortest route, determine a shortest route in the plurality of roadways, and determining a random subsets of roadway.
Hussain in the same field of endeavor discloses a system and method for vehicle routing and path planning that employs a multi-objective optimization algorithm programmed to find the shortest path between road points, shortest path between mission goals, and constraints such as time, hazards, and the like. See Abstract, and Figures 2(a) & 5.
In particular, Hussein discloses determine a shortest path between pairs of roadways in the subset of roadways (Hussein at Para. [0090] “the shortest routes between key locations are occasionally recomputed to accommodate new information”);
 Further, Hussein discloses determine, for each of a plurality of random subsets of roadways in the subset of roadways, a shortest route that includes each roadway of that random subset of roadways (Hussain at Para. [0059]: “Rather than simply looking up a shortest path between two mission goals, which may be a tactically poor choice, an embodiment of the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.”); and
apply an objective function derived based on the trip data to each of the shortest routes determined for each random subset of the plurality of random subsets of roadways to determine an objective function value for that shortest route (Hussein at Para. [0042]: ” the initial/seed population 202 is randomly produced. In a typical embodiment, the multi-objective optimization algorithm 208 includes an evolutionary algorithm, such as, for example and without limitation, a genetic algorithm.”);
 determine a preferred subset of roadways based on the objective function values of the plurality of shortest routes (Hussein at Para. [0043]: “candidate paths, one path is selected 205 for the mobile agent, the selection being at least partially based on a path selection heuristic 206.”);
 determine a shortest route in the plurality of roadways based on an order of the preferred subset of roadways and the shortest path between each pair of roadways in the subset of roadways (Hussein at Para. [0059] discloses “the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.” Note that ACTB is defined in Para. [0048] as: “the path production heuristic 204 and the path selection heuristic 206 employed by the systems and methods described herein are generally referred to as Advocates and Critics for Tactical Behaviors (ACTB).”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies to include the routing and path planning for vehicle of Hussein in order to generate a route which optimizes multiple criteria. 
Those in the art would be motivated to combine the  routing and path planning for vehicle of Hussein with the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies because the ability to provide and maintain a route that is optimized for multiple criteria would be  able to  “adapt the solution dynamically to a changing environment and a time-dependent mission goal landscape”. Hussein at Para. [0034]
wherein the canonical route comprises roadways in the shortest route in the plurality of roadways (Boies at Para. [0064] discloses: “After taking into consideration the various characteristics of the legs of the possible routes, other criteria, such as shortest path between the start point and the end point, shortest travel time, and the like may be used to select between the possible routes. Thus, the route denoted by the heavy dark line may be selected as the optimum route for travel between the start and end points.).  
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma and Boies as applied to claim 7 above, and further in view of Hussain et al (US-20050216182-A1)(“Hussain”).
As per claim 11, Iagnemma and Boies disclose a method, wherein the vehicle computing system is further programmed or configured to:
 determine a subset of roadways of the plurality of roadways associated with trip data that satisfies a threshold value, wherein each roadway of the subset of roadways must be traversed in a route (Iagnemma at Figure 1 and Para. [0007] which discloses “Identification of the best, or optimal, route 14 from among the candidate routes is generally accomplished by employing algorithms …  that identify a route that minimizes a specified cost. This cost is typically a function of one or more criteria, often including the distance traveled along a candidate route, the expected time to travel along the candidate route when considering speed limits, traffic conditions, and other factors. ;
Iagnemma and Boies disclose do not explicitly disclose determine a shortest path, determine a shortest route, and determine a shortest route in the plurality of roadways.
Hussain in the same field of endeavor discloses a system and method for vehicle routing and path planning that employs a multi-objective optimization algorithm programmed to find the shortest path between road points, shortest path between mission goals, and constraints such as time, hazards, and the like. See Abstract, and Figures 2(a) & 5.
In Particular, Hussain discloses determine a shortest path between each pair of roadways of the subset of roadways (Hussain at Para. [0057] “obtains the shortest road path between those road points.”);
 determine a shortest route in the subset of roadways that includes each roadway of the subset of roadways (Hussein at Para. [0090] “the shortest routes between key locations are occasionally recomputed to accommodate new information”);
 determine a shortest route in the plurality of roadways based on an order of the subset of roadways in the shortest route of the subset of roadways and the shortest path between each pair of roadways in the subset of roadways (Hussain at Para. [0059]: “Rather than simply looking up a shortest path between two mission goals, which may be a tactically poor choice, an embodiment of the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies to include the routing and path planning for vehicle of Hussein in order to generate a route which optimizes multiple criteria. 
Those in the art would be motivated to combine the  routing and path planning for vehicle of Hussein with the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies because the ability to provide and maintain a route that is optimized for multiple criteria would be  able to  “adapt the solution dynamically to a changing environment and a time-dependent mission goal landscape”. Hussein at Para. [0034]
wherein the canonical route comprises roadways in the shortest route in the plurality of roadways (Boies at Para. [0064] discloses: “After taking into consideration the various characteristics of the legs of the possible routes, other criteria, such as shortest path between the start point and the end point, shortest travel time, and the like may be used to select between the possible routes. Thus, the route denoted by the heavy dark line may be selected as the optimum route for travel between the start and end points.).  
As per claim 12, Iagnemma and Boies disclose a method, wherein the vehicle computing system is further to:
  determine a trimmed set of roadways of the plurality of roadways associated with trip data that satisfies a threshold value, wherein each roadway of the trimmed set of roadways must not be traversed in a route (Iagnemma at Para. [0010] discloses removing/trimming from consideration “road feature or road segment or route is eliminated from consideration if the computer has determined that the road feature or road segment or route cannot be safely or robustly traveled by the autonomous vehicle. The determination is based on analysis of performance of the autonomous vehicle.);
 determine a subset of roadways based on the trimmed set of roadways, wherein the subset of roadways comprises a largest strongly connected set of roadways remaining after removing the trimmed set of roadways from the plurality of roadways (Iagnemma at Para. [0007] discloses “optimal, route 14 from among the candidate routes is generally accomplished by employing algorithms (such as A*, D*, Dijkstra's algorithm, and others) that identify a route that minimizes a specified cost. This cost is typically a function of one or more criteria, often including the distance traveled along a candidate route, the expected time to travel along the candidate route when considering speed limits, traffic conditions, and other factors.”);
Iagnemma and Boies do not explicitly disclose determine a shortest path, determine a shortest route, determine a shortest route in the plurality of roadways, and determining a random subsets of roadway.
Hussain in the same field of endeavor discloses a system and method for vehicle routing and path planning that employs a multi-objective optimization algorithm programmed to find the shortest path between road points, shortest path between mission goals, and constraints such as time, hazards, and the like. See Abstract, and Figures 2(a) & 5.
In particular, Hussein discloses determine a shortest path between pairs of roadways in the subset of roadways (Hussein at Para. [0090] “the shortest routes between key locations are occasionally recomputed to accommodate new information”);
 Further, Hussein discloses determine, for each of a plurality of random subsets of roadways in the subset of roadways, a shortest route that includes each roadway of that random subset of roadways (Hussain at Para. [0059]: “Rather than simply looking up a shortest path between two mission goals, which may be a tactically poor choice, an embodiment of the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.”); and
apply an objective function derived based on the trip data to each of the shortest routes determined for each random subset of the plurality of random subsets of roadways to determine an objective function value for that shortest route (Hussein at Para. [0042]: ” the initial/seed population 202 is randomly produced. In a typical embodiment, the multi-objective optimization algorithm 208 includes an evolutionary algorithm, such as, for example and without limitation, a genetic algorithm.”);
 determine a preferred subset of roadways based on the objective function values of the plurality of shortest routes (Hussein at Para. [0043]: “candidate paths, one path is selected 205 for the mobile agent, the selection being at least partially based on a path selection heuristic 206.”);
 determine a shortest route in the plurality of roadways based on an order of the preferred subset of roadways and the shortest path between each pair of roadways in the subset of roadways (Hussein at Para. [0059] discloses “the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.” Note that ACTB is defined in Para. [0048] as: “the path production heuristic 204 and the path selection heuristic 206 employed by the systems and methods described herein are generally referred to as Advocates and Critics for Tactical Behaviors (ACTB).”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies to include the routing and path planning for vehicle of Hussein in order to generate a route which optimizes multiple criteria. 
Those in the art would be motivated to combine the  routing and path planning for vehicle of Hussein with the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies because the ability to provide and maintain a route that is optimized for multiple criteria would be  able to  “adapt the solution dynamically to a changing environment and a time-dependent mission goal landscape”. Hussein at Para. [0034]
wherein the canonical route comprises roadways in the shortest route in the plurality of roadways (Boies at Para. [0064] discloses: “After taking into consideration the various characteristics of the legs of the possible routes, other criteria, such as shortest path between the start point and the end point, shortest travel time, and the like may be used to select between the possible routes. Thus, the route denoted by the heavy dark line may be selected as the optimum route for travel between the start and end points.).  
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iagnemma and Boies as applied to claim 13 above, and further in view of Hussain et al (US-20050216182-A1)(“Hussain”).
As per claim 17, Iagnemma and Boies disclose a medium, the operations further comprising:
 determine a subset of roadways of the plurality of roadways associated with trip data that satisfies a threshold value, wherein each roadway of the subset of roadways must be traversed in a route (Iagnemma at Figure 1 and Para. [0007] which discloses “Identification of the best, or optimal, route 14 from among the candidate routes is generally accomplished by employing algorithms …  that identify a route that minimizes a specified cost. This cost is typically a function of one or more criteria, often including the distance traveled along a candidate route, the expected time to travel along the candidate route when considering speed limits, traffic conditions, and other factors. ;
Iagnemma and Boies disclose do not explicitly disclose determine a shortest path, determine a shortest route, and determine a shortest route in the plurality of roadways.
Hussain in the same field of endeavor discloses a system and method for vehicle routing and path planning that employs a multi-objective optimization algorithm programmed to find the shortest path between road points, shortest path between mission goals, and constraints such as time, hazards, and the like. See Abstract, and Figures 2(a) & 5.
In Particular, Hussain discloses determine a shortest path between each pair of roadways of the subset of roadways (Hussain at Para. [0057] “obtains the shortest road path between those road points.”);
 determine a shortest route in the subset of roadways that includes each roadway of the subset of roadways (Hussein at Para. [0090] “the shortest routes between key locations are occasionally recomputed to accommodate new information”);
 determine a shortest route in the plurality of roadways based on an order of the subset of roadways in the shortest route of the subset of roadways and the shortest path between each pair of roadways in the subset of roadways (Hussain at Para. [0059]: “Rather than simply looking up a shortest path between two mission goals, which may be a tactically poor choice, an embodiment of the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.”); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies to include the routing and path planning for vehicle of Hussein in order to generate a route which optimizes multiple criteria. 
Those in the art would be motivated to combine the  routing and path planning for vehicle of Hussein with the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies because the ability to provide and maintain a route that is optimized for multiple criteria would be  able to  “adapt the solution dynamically to a changing environment and a time-dependent mission goal landscape”. Hussein at Para. [0034]
wherein the canonical route comprises roadways in the shortest route in the plurality of roadways (Boies at Para. [0064] discloses: “After taking into consideration the various characteristics of the legs of the possible routes, other criteria, such as shortest path between the start point and the end point, shortest travel time, and the like may be used to select between the possible routes. Thus, the route denoted by the heavy dark line may be selected as the optimum route for travel between the start and end points.).  
As per claim 18, Iagnemma and Boies disclose a medium, the operations further comprising:
  determine a trimmed set of roadways of the plurality of roadways associated with trip data that satisfies a threshold value, wherein each roadway of the trimmed set of roadways must not be traversed in a route (Iagnemma at Para. [0010] discloses removing/trimming from consideration “road feature or road segment or route is eliminated from consideration if the computer has determined that the road feature or road segment or route cannot be safely or robustly traveled by the autonomous vehicle. The determination is based on analysis of performance of the autonomous vehicle.);
 determine a subset of roadways based on the trimmed set of roadways, wherein the subset of roadways comprises a largest strongly connected set of roadways remaining after removing the trimmed set of roadways from the plurality of roadways (Iagnemma at Para. [0007] discloses “optimal, route 14 from among the candidate routes is generally accomplished by employing algorithms (such as A*, D*, Dijkstra's algorithm, and others) that identify a route that minimizes a specified cost. This cost is typically a function of one or more criteria, often including the distance traveled along a candidate route, the expected time to travel along the candidate route when considering speed limits, traffic conditions, and other factors.”);
Iagnemma and Boies do not explicitly disclose determine a shortest path, determine a shortest route, determine a shortest route in the plurality of roadways, and determining a random subsets of roadway.
Hussain in the same field of endeavor discloses a system and method for vehicle routing and path planning that employs a multi-objective optimization algorithm programmed to find the shortest path between road points, shortest path between mission goals, and constraints such as time, hazards, and the like. See Abstract, and Figures 2(a) & 5.
In particular, Hussein discloses determine a shortest path between pairs of roadways in the subset of roadways (Hussein at Para. [0090] “the shortest routes between key locations are occasionally recomputed to accommodate new information”);
 Further, Hussein discloses determine, for each of a plurality of random subsets of roadways in the subset of roadways, a shortest route that includes each roadway of that random subset of roadways (Hussain at Para. [0059]: “Rather than simply looking up a shortest path between two mission goals, which may be a tactically poor choice, an embodiment of the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.”); and
apply an objective function derived based on the trip data to each of the shortest routes determined for each random subset of the plurality of random subsets of roadways to determine an objective function value for that shortest route (Hussein at Para. [0042]: ” the initial/seed population 202 is randomly produced. In a typical embodiment, the multi-objective optimization algorithm 208 includes an evolutionary algorithm, such as, for example and without limitation, a genetic algorithm.”);
 determine a preferred subset of roadways based on the objective function values of the plurality of shortest routes (Hussein at Para. [0043]: “candidate paths, one path is selected 205 for the mobile agent, the selection being at least partially based on a path selection heuristic 206.”);
 determine a shortest route in the plurality of roadways based on an order of the preferred subset of roadways and the shortest path between each pair of roadways in the subset of roadways (Hussein at Para. [0059] discloses “the ACTB systems and methods described herein uses multiple tactical advocates to determine routes, and creates routes by making a number of small changes at random locations in the path.” Note that ACTB is defined in Para. [0048] as: “the path production heuristic 204 and the path selection heuristic 206 employed by the systems and methods described herein are generally referred to as Advocates and Critics for Tactical Behaviors (ACTB).”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies to include the routing and path planning for vehicle of Hussein in order to generate a route which optimizes multiple criteria. 
Those in the art would be motivated to combine the  routing and path planning for vehicle of Hussein with the route driving planner of Iagnemma as modified by the calculating of alternative route using historical traffic data of Boies because the ability to provide and maintain a route that is optimized for multiple criteria would be  able to  “adapt the solution dynamically to a changing environment and a time-dependent mission goal landscape”. Hussein at Para. [0034]
wherein the canonical route comprises roadways in the shortest route in the plurality of roadways (Boies at Para. [0064] discloses: “After taking into consideration the various characteristics of the legs of the possible routes, other criteria, such as shortest path between the start point and the end point, shortest travel time, and the like may be used to select between the possible routes. Thus, the route denoted by the heavy dark line may be selected as the optimum route for travel between the start and end points.).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sheha et al (US-20210278234-A1)  discloses methods and systems for dynamic route estimation and prediction using discrete sampled location updates from various mobile devices for the purpose of providing a graphical representation of a mobile device's route along a known network path of map data. See Abstract and Figures 1-20.
Konrardy et al (US-10324463-B1) discloses methods and systems for  autonomous and semi-autonomous vehicle control, routing, and wherein the routing can be optimized for private passengers based upon road safety for autonomous vehicles, whether or not the roads allow autonomous vehicles, or other factors such as  routes with the least manual intervention required, fastest routes, and the like. See Abstract and Figures 2-10.
B HASHISHO (US-20190086219-A1) discloses processing circuitry configured to receive an indication (510) of an origin and a destination and determine potential routes (520) from the origin to the destination. See Abstract and Figures 2-6.
Mark V Slusar (US-20160167652-A1) discloses a method for analyzing historical accident information to adjust driving actions of an autonomous vehicle over a travel route in order to avoid accidents which have occurred over the travel route. See Abstract and Figures 1-2.
Harald Wellmann (US-20110301837-A1) discloses the use of tiling (grid) over proposed road segments which allows for a reduction of the number of road segments considered for an optimum path as road segments can be evaluated on whether the road segment is part of an optimal path to the borders of a first tile and then successively larger frames of tiles around the initial tile. See Figures 1-6.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661       

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661